1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                         EASTERN DIVISION
11

12   SYLVIA Z.,                                )   No. ED CV 19-14-PLA
                                               )
13                      Plaintiff,             )   JUDGMENT
                                               )
14                v.                           )
                                               )
15   ANDREW M. SAUL, COMMISSIONER              )
     OF SOCIAL SECURITY                        )
16   ADMINISTRATION,                           )
                                               )
17                      Defendant.             )
                                               )
18

19         In accordance with the Memorandum Opinion filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of defendant, the Commissioner of Social
21   Security Administration, is affirmed consistent with the Memorandum Opinion.
22

23   DATED: October 22, 2019
                                                                 PAUL L. ABRAMS
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
